Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
The newly proposed after-final amendments, specifically the newly proposed limitation of “wherein a barrier layer composed of any of thin metal, thin metal oxide, or a protective oxygen and moisture barrier coating is not provided on any surface of the sheet member”, and the newly proposed limitation of “wherein the resin contains pentaerythritol tetrakis (3-mercaptopropionate) and the following formula” (of trimethylolpropane triacrylate), are not entered because they raise new issues that would require further consideration and/or search.  
In addition, it is advised that Applicant provide a statement including relevant citation(s) in the specification that fully support the Markush group in the first newly proposed limitation.  
Applicant’s arguments are directed to the newly proposed after-final amendments that are not entered, and hence are not addressed in this advisory action.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
US 20160005932 (PET [0236]), (PEMP and TMPTA [0258]).
US 20180057658 (PET [0072]), (PEMP: S4-p [0111]), (TMPTA: SR351 [0051]) (WO2016/167927 is the PCT publication).



Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782